                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                8:18CR236

           v.
                                                                  ORDER
MANIFEST ENTITY,

                      Defendant.


       This matter is before the Court on defendant Manifest Entity’s (“Entity”) Motion to
Dismiss Indictment (Filing No. 26). The Indictment alleges Entity violated the Sex
Offender Registration and Notification Act (“SORNA”), 34 U.S.C. § 20901 et seq., by
knowingly failing to register as a sex offender in Nebraska, in violation of 18 U.S.C.
§ 2250(a). Aptly noting “this very issue is presently before the United States Supreme
Court,” 1 see Gundy v. United States, 138 S. Ct. 1260 (2018) (mem.) (granting certiorari),
Entity argues SORNA is unconstitutional because the statute’s delegation of authority to
the Attorney General violates the nondelegation doctrine under Article I, sections 1 and 8
of the U.S. Constitution.


       On October 9, 2018, the magistrate judge 2 issued a Findings and Recommendation
(Filing No. 30) recommending the Court deny Entity’s motion without a hearing because
the Eighth Circuit Court of Appeals has expressly decided that SORNA does not violate
the nondelegation doctrine. See, e.g., United States v. Kuehl, 706 F.3d 917, 920 (8th Cir.
2013) (concluding “SORNA is a valid delegation of authority because Congress provided
the Attorney General with an intelligible principle to follow”). Entity objects (Filing


       1
        The Supreme Court heard oral argument on October 2, 2018.
       The Honorable Michael D. Nelson, United States Magistrate Judge for the District
       2
of Nebraska.
No. 31) to the findings and recommendation but does not challenge the magistrate judge’s
analysis of binding Eighth Circuit precedent. Rather, he persists in his nondelegation
argument “[t]o preserve this issue in the event of a favorable ruling” from the Supreme
Court in Gundy.

      Entity’s persistence is wise given the possibility of a Supreme Court decision in
Gundy validating his argument, but it remains—as yet at least—unavailing given the
Eighth Circuit’s unequivocal rejection of “an identical challenge to SORNA” in Kuehl and
its progeny. United States v. Fernandez, 710 F.3d 847, 849 (8th Cir. 2013) (per curiam).
Unless and until the Supreme Court determines SORNA violates the nondelegation
doctrine and is unconstitutional, this Court is bound by the Eighth Circuit’s controlling
decision in Kuehl and must deny Entity’s motion to dismiss. See id. Based on the
foregoing,

      IT IS ORDERED:
      1.     Defendant Manifest Entity’s Statement of Objections (Filing No. 31) is
             overruled.
      2.     The magistrate judge’s well-reasoned Findings and Recommendation (Filing
             No. 30) is accepted.
      3.     Entity’s Motion to Dismiss Indictment (Filing No. 26) is denied.


      Dated this 8th day of November 2018.

                                               BY THE COURT:



                                               Robert F. Rossiter, Jr.
                                               United States District Judge




                                           2
